UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarter ended September 30, 2015 Commission file number 000-51770 CMG HOLDINGS GROUP, INC. (Exact name of registrant as specifiedin its charter) Nevada 87-0733770 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2130 North Lincoln Park West 8N Chicago, IL (Address of principal executive offices) (Zip Code) Registrant'stelephone number including area code (773)698-6047 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or small reporting company. See the definition of "large accelerated filer," "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of September 30, 2015, there were 290,679,190shares of common stock of the registrant issued and outstanding. 1 CMG HOLDINGS GROUP, INC. FORM 10-Q TABLE OF CONTENTS Item # Description Page Numbers PART IFINANCIAL INFORMATION ITEM 1 CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 3 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK FACTORS 20 ITEM 4 CONTROLS AND PROCEDURES 20 PART IIOTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 21 ITEM 1A RISK FACTORS 22 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4 MINE SAFETY DISCLOSURES 22 ITEM 5 OTHER INFORMATION 22 ITEM 6 EXHIBITS 22 2 PART IFINANCIAL INFORMATION ITEM 1- CONSOLIDATED FINANCIAL STATEMENTS CMG HOLDINGS GROUP, INC. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED SEPTEMBER 30, 2 CONTENTS Consolidated Balance Sheets as of September 30, 2015 and December 31, 2014 (Unaudited) 4 Consolidated Statements of Operations for the three months and nine months ended September 30, 2015 and 2014 (Unaudited) 5 Consolidated Statements of Cash Flows for the three months and nine months ended September 30, 2015 and 2014 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 3 CMG Holdings Group, Inc. Consolidated Balance Sheets Septem 30, December 31, ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses and other current assets Total Current Assets Property and equipment, net Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Deferred compensation Accrued liabilities Loan from shareholders - Loan outside party - Note payable - Convertible notes - carrying value - Derivative liabilities - Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Preferred stock: Series A Convertible Preferred Stock; 5,000,000 shares authorized; par value $0.001 per share; no shares issued and outstanding as of June 30, 2015 and December 31, 2014 - - Series B Convertible Preferred Stock; 5,000,000 shares authorized; par value $0.001 per share; 0 and 0 shares issued and outstanding as ofJune 30, 2015 and December 31, 2014 - - Common Stock: 450,000,000 shares authorized, par value $.001 per share; 449,329,190 and 289,329,190 shares issued and outstanding as of June 30, 2015 and December 31,2014 Additional paid in capital Treasury Stock, 37,174 and 37,174 shares held, respectively, at cost of -0-, as of June 30, 2015 and December 31, 2014. - - Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these finiancial statmenets 4 CMG HOLDINGS GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues $ Operating Expenses: Cost of revenues General and administrative expenses Research and development - - Total Operating Expenses Operating Loss ) Other Income (Expense): Gain (loss) on derivative liability - - Amortization of debt discount Realized gain on marketable securities - - Unrealized gain on marketable securities - ) - ) Cost related to acquisition of Good Gaming - - ) Change in derivative liability - ) ) ) Interest expense - ) - ) Interest expense (derivative) Interest income - - Other expense - ) - ) Total Other Income (Expense) ) Income (loss) from continuing operations ) ) ) Net Income $ $ ) $ ) $ ) Basic income(loss) per common share for continuing operations $
